      Case 1:19-cv-00073-DMT-CRH Document 14 Filed 10/23/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Tucker White,                                  )
                                               )
                Plaintiff,                     )      ORDER
                                               )
       vs.                                     )
                                               )
Petro-Hunt Dakota, LLC, Petro-Hunt,            )
LLC, and Halliburton Energy Services,          )      Case No. 1:19-cv-073
Inc.,                                          )
                                               )
                Defendants.                    )


       The court convened a status conference in the above-captioned action by telephone on

October 31, 2019. During the conference the court was advised by counsel that the named

defendants may not be proper parties and that plaintiff was endeavoring to locate and serve who he

believed may be proper party. Almost one year has since past. Consequently, the court shall require

plaintiff to submit by November 23, 2020, a report that updates the court on the status of his efforts

to locate and serve who he believes is the proper party and to otherwise suggest how the court

should proceed.

       IT IS SO ORDERED.

       Dated this 23rd day of October, 2020.

                                               /s/ Clare R. Hochhalter
                                               Clare R. Hochhalter, Magistrate Judge
                                               United States District Court
